DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The addition of headings and the amendments to pages 44, 49 and 61 have been accepted. 

Claims

The amendments to claims 10 and 15, and the cancellation of claim 12, have been accepted.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Ribner US 2013/0139672).
In terms of claim 1, Ribner teaches a method for assisting a user in tuning a drum comprising detecting a strike within a sensor signal of a vibration sensor (see paragraphs [0048] and [0055]), recording or storing a sound fragment and transforming said fragment from a time domain into a frequency domain (see paragraphs [0056], and [0057]), analyzing the fragment in order to detect a fundamental tone (see middle of paragraph [0055]), performing a magnitude manipulation (i.e. adjustment of lugs) in at least a part of a power spectrum of the fragment of the strike (i.e. near a particular lug) (see paragraphs [0049], [0050] and [0072]-[0074]), determining a magnitude range, selecting a magnitude peak and determining the related frequency, and equating a tone to said determined frequency (see paragraphs [0052], [0053] and [0057]-[0059]) (i.e. process of adjusting then measuring, and repeat). (See also paragraphs [0016], [0017], [0051], end of [0052] and [0053]).
As for claim 2, Ribner teaches the selected peak as a minimum peak (see paragraph [0058]).
As for claim 3, Ribner teaches using a frequency in a frequency band during power spectrum determination (see Figure 3 and paragraph [0016]).
 As for claim 4, Ribner teaches determining the impact location of the strike by defined tap locations (see Figure 1 and paragraphs [0050], [0051], [0053] and [0075]). Ribner further teaches determining characteristics of a strike such as damped or undamped (see paragraphs [0049], [0051] and [0052]), detected impulse of energy (see paragraph [0056]), and repetitive strikes (see paragraph [0066]).
As for claim 5, Ribner teaches selecting a peak of a sample from the stored array (see paragraphs cited above).
 As for claim 6, Ribner teaches detecting a strike when a threshold value is detected in the time domain (see paragraphs [0051] and [0052]).
As for claim 7, Ribner teaches the ability to adjust the strike and resulting spectrum adaptively (see paragraphs cited above and paragraph [0072]).
As for claim 8, Ribner teaches determine if the frequency of the selected peak is above or below a previously detected or chosen tone, or target tone, and ordering them accordingly (see paragraph [0059]).
As for claim 9, Ribner teaches displaying a detected tone, or indication of a detected tone, displaying a previously detected or chosen tone, or target tone, and displaying the difference between a detected tone and target tone (see paragraphs [0017], [0019], [0020] and [0055]).
As for claim 10, Ribner teaches setting a magnitude threshold and selecting a peak around said threshold (see paragraph [0059]).
As for claims 11 and 13, Ribner teaches physically arranging the sensor on the top of the drumhead through adhering or clamping (see paragraphs [0094]-[0097]), and again determining the impact location of the strike through defined tap location (see Figure 1 and paragraphs [0050], [0051], [0053] and [0075]), and other characteristics of a strike such as damped or undamped (see paragraphs [0049], [0051] and [0052]), detected impulse of energy (see paragraph [0056]), and repetitive strikes (see paragraph [0066]).
In terms of claim 14, Ribner teaches a set of program instructions, stored in a computer readable medium, for performing the steps of claim 1 (see references cited above and paragraphs [0116] and [0117]).
In terms of claim 15, Ribner teaches an apparatus with processing device for performing the steps of claim 1 (see references cited above), wherein the apparatus includes a vibration sensor, an operational coupling with said sensor, a means to modify the position of the sensor in relation to the drum head and in relation to the tuning apparatus itself (i.e. goose neck, paragraphs [0096]), a means to receive a signal from said sensor and a means for mounting the apparatus on a rim of a drum (see paragraphs [0092]-[0096]).
In terms of claim 16, Ribner teaches a software application for performing the steps of claim 1 (see references cited above and paragraphs [0116]-[0118]), wherein the application is installed on a portable/mobile electronic computing device (see Figure 13A).

Response to Arguments

Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
Applicant’s main argument is that Ribner fails to teach performing magnitude manipulation in at least a part of a power spectrum of the sound fragment of the strike. Examiner has added paragraph references above to better specify how Ribner teaches this element. As cited above, Ribner teaches performing magnitude manipulation (i.e. 
As for claim 2, Applicant argues that Ribner discloses selecting the peak with the largest magnitude. Ribner in fact teaches selecting a plurality of peaks above or around a threshold, which do not necessarily have to be the max peak. Ribner teaches storing the magnitude and frequency of all the peaks greater than then minimum, not just the max, in particular the 10 lowest are usually stored (see paragraph [0058]). 
The Argument regarding claim 3 is based in the Applicant’s remarks that Ribner fails to teach magnitude manipulation, which has been discussed above; wherein magnitude manipulation, or tension adjustment is conducted first before peak selection. 
As for claim 4, the rejection above has been expanded to better address the Applicant’s remarks.
As for claims 5-7, Applicant’s arguments are again based around Ribner failing to disclose magnitude manipulation; please see discussion above.
As for claim 8, Applicant again argues Ribner’s failure to disclose magnitude manipulation, and further argues that Ribner fails to disclose comparing a detected tone with a chosen tone or target tone. Ribner again teaches comparing magnitudes and frequencies with a target selected target threshold (see paragraph [0058]). Applicant further argues that Ribner fails to conduct said comparison to derive a difference for tuning purposes. It is noted that the feature upon which applicant relies (i.e., deriving a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely recites determining the positional relationship between a selected peak and a selected target. 
The argument with regards to claim 9 is again based upon the Applicant’s belief that Ribner fails to disclose magnitude manipulation.
As for claim 10, the amendment to the claim language has been addressed in the amended rejection above.
As for claims 11 and 13, Applicant argues that Ribner fails to teach the vibration sensor (i.e. microphone) in contact with the surface of the drumhead, and argues that the senor is attached to the hoop and not the drumhead. The claims do not however recite that the sensor must contact and be attached to the surface of the drumhead. Ribner teaches the sensor attached to the hoop but physically arranged on the top of the drumhead, in close proximity (see paragraphs [0094]-[0097]).
As for claims 14-16, Applicant again argues that Ribner fails to disclose magnitude manipulation (please discussion above).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/17/2021